Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The instantly provided abstract extends to two pages and contains over 200 words.  Modification of the abstract is therefore suggested.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 appears to further limit the material of claim 8 to have “crystallineness and porousness”.  This limitation does not serve to modify the composition of claim 8, in that the material of claim 8 must already be both crystalline or porous, or it would not demonstrate the absorbance measure in claim 8.  Moreover, zeolites are essentially defined as being crystalline with regular porosity, which characteristics are required for their function.  If a material is not crystalline nor porous, it will not be a zeolite.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention from which others are to be precluded.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention
The instantly claimed invention involves a catalyst composition, a method for making and a method for using a composition comprising an aluminosilicate, i.e. a zeolitic material.  Although the specification uses this term generically, the term aluminosilicate is extremely broad recitation that can on its face be an amorphous material, any of a number of molecular sieve materials of highly divergent chemical compositions and pore sizes and/or arrangements, or a specific crystalline aluminosilicate material having particularly specified micropores. There is no concise discussion in the specification regarding the species of zeolite that could feasibly be employed to catalyze the reaction intended by applicant, in that no nexus of the characteristics of functional aluminosilicates are discussed.  The claims to the composition and method for making do not even describe the intended utility of the final product, so it appears that certainly a more thorough definition of the intended composition to be treated should be set forth.
The state of the prior art indicates that there are numerous and myriad materials that fall within the terminology “zeolite”, now including mesoporous and hierarchical materials and what were previously termed non-zeolitic molecular sieves but are now discussed in the art as “zeolites”.  All of these materials have completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of the term “aluminosilicate”.  In this particular case, acid treatments which can result in a change in the aluminosilicate composition (dealuminating) and structure (introduction of mesopores).  Each framework material aluminosilicate known in the art additionally may vary with combinations of both aluminum and, as claimed Group 4 and 5 elemental species, further giving rise to many other species.  This disclosure would indicate that any combination of these elements could feasibly be combined with any innumerable types of “zeolite species” and in any combination of amounts, and the aluminosilicate could feasible be in H+ for, NH3 form, or some other element not considered by applicant but embraced by the claim language of comprising.
In the prior art, zeolitic materials are known catalytic materials and it is also known that activity and/or selectivity are frequently related to the reaction being catalyzed.  Some catalysts will work for particular reactions but will be ineffective for others.  Due to the unexpected nature of catalysis, the clear disclosure of the precise identity of materials to be made or treated is relevant in that myriad non-functional species may be present within the extremely broad family of materials embraced by the instant claim steps of acid treating, calcination, metal contact, and calcination of an unidentified aluminosilicate.
Although there is some small degree of predictability in the use of aluminosilicates and zeolites as a catalytic means, the success of such use is completely dependent on the composition and specific structure, framework, elemental makeup and promoter materials within the broad disclosure of the zeolite material, additionally encompassing all potential relative amounts of all catalytic components.  Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which aluminosilicates are functional for a given process, and which will not work.
The instant disclosure provides specific guidance for only an extremely limited genus of aluminosilicate zeolite materials having the framework designation MSE, which essentially contains three or four isostructural species inclusive of UZM-35, YNU-3 and MCM-68.  There is no other information on this record that would provide the artisan the additional information required about the zeolite required to insure or determine what other zeolites (with different framework combinations of elements and different promoter metals, hydrogen, ammonium or proton form, all exponentially included within the number of species, not to mention the different porosities possible within an aluminosilicate  could possibly be employed in the instant catalyst treatment process, with the expectation of success.  This limited disclosure, with no other guidance regarding the myriad different frameworks, elemental compositions, promoters and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  The simplest manner in which to express the vast number of possibilities within the instant claims would be factorial formulae, starting with approximately 200! frameworks.  The addition of all of the potential combinations of those frameworks with all of the other changes that can be made to the starting material and all of the other characteristics, both chemical and physical, would include far too many species to be examined by an artisan armed with the instant disclosure to determine the metes and bounds of the aluminosilicate that may potentially be treated as claimed to result in the intended product material.
Although the specification provides several working examples, they employ only MSE framework materials. Although a person of ordinary skill in the art would recognize that zeolite materials are generally known to be useful for catalytic purposes, absent more information on the nature of the composition, even a highly skilled artisan would not immediately be expected to recognize the complete scope of that which is meant to be embraced by the broad recitation of “aluminosilicate”
As a result, the quantity of experimentation required of a person having ordinary  skill in the art would be undue in the absence of further guidance, as the number of    possible species would confound  the artisan required to determine acceptable functionality.  The artisan would be presented with myriad zeolite with myriad pore sizes and internal configurations (likely inclusive of innumerable non-working embodiments), as well as different elemental compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the conclusion to the claim reciting “calcining the resultant”.  This has no literal antecedent basis specifically in the prior step, and so gives the reader the impression of a dangling sentence ending.  The resultant what?  This rejection could potentially be obviated by employing a “fourth step of drying and secondarily calcining the material obtained in the third step” or some other language to that effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/038222.  The earliest effective filing date for this intervening reference is August 24, 2018.
Applicant cannot rely upon the certified copies of the foreign priority applications to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
WO 2020/038222 discloses a catalyst composition comprising a crystalline, porous  aluminosilicate zeolite MSE framework (MCM-68, YMU-2, UZM-35).  During production of a titanium substituted version of this composition, the reference discloses a process involving contacting a porous crystalline aluminosilicate MSE with an acid to dealuminate, followed by optional calcining at a temperature from 500-1000C and paragraphs [0122]-[0125].  The product is contacted with a titanium source to insert titanium in the framework vacancies formed during dealumination, followed by drying and calcining of the product at a temperature from 500-100C, substantially the process for producing a zeolite material  claimed in the instant application.  See paragraphs [0034]-[0038].  The titanium source can be introduced in gas or liquid phase and may be a titanium salt inclusive of titanium tetrachloride as claimed herein. See [0148] and  [0150].  The Si/Ti ratio varies within the range claimed herein.  Paragraphs [0238] and [0241] recite values of 7.4 and 70 and paragraphs [0260] cites a value of 52.
The reference differs from the instant composition primarily in that the zeolite is a hybrid with characteristics of MFI as well as MSE.  However, the instant claims do not preclude such hybridization or intergrowth, and paragraph [ 0096  ] indicates that the MFI framework may be present in amounts as small as 1%, which is clearly sufficient to consider the instant MSE catalyst obvious over this material having 99% MSE structure. See paragraph [0096].  The utility of the catalyst produced is for the conduct of catalytic hydroxylation, the same process as claimed herein.  [0185] and [0186].  The process is controllable with respect to the para-selectivity of the process.  [0206]-[0226].
The reference differs from some of the claims in the failure to set forth the absorbance of the produced zeolite material.  However, as the process for producing and the composition formed by this process do not appear to differ significantly from the instant claims, any characteristics of the composition would be expected to naturally flow from the similarity of the zeolitic materials, absent some convincing evidence to the contrary.
The entire reference disclosure is highly relevant, but see particularly the examples.
The limitations of all claims have been considered and are deemed to be within the skill of the art.




Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Inagaki et al. article.
The Inagaki et al. references discloses a Ti-MCM-68 material that has been produced by titanium insertion into an MCM-68 zeolite that has been acid treated to cause dealuminations and thus vacancies in which the titanium element can site. This  material is produced in a manner similar to that employed herein by applicant, but differs in the failure to conduct a calcination after the dealumination step.  However, absent some convincing showing of evidence to the contrary, the reference still indicates sample “c” to be the same zeolite under examination in the instant application, and to therefore conclude that the instantly claimed composition of claims 8-15, and the process of using the material for enhancing the para-selectivity in phenol oxidation with hydrogen peroxide as claimed in claim 16.  Although the reference fails to specifically provide the absorbance at 300 or 210 (in that no relative K-M units for the absorbance are showing in Figure 3 of the reference), without further evidence it cannot be concluded that the wavelengths measured for catalyst “c” are outside the scope of that set forth in claims 8 and 9.  It is well-settled that when a reference composition appears very similar to one claimed in an application, it is appropriate to shift the burden to applicant to demonstrate that the conclusion is in error. The XRD pattern for reference catalyst “d” is also extremely commensurate with that disclosed in the instant application.  The amount of titanium in the sample Ti-MCM-68 (calcined) of Table 1 is sufficient to result in the instantly claimed Si/Ti ratio.   As the reference further discloses the use of the material in phenol oxidation as claimed herein, claim 16 is also rendered obvious by the Inagaki et al. reference.  See particularly Figures 2 and 3, page 735, right hand column, the catalyst preparation sections and Table 1, although the entire document is highly relevant.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The US references 6,114,551 and US 5,684,170 disclose similar methods for acid treating zeolite materials followed by insertion of elemental titanium into the created vacancies, but fails to disclose a calcination step subsequent to the acid treatment and prior to contact with the titanium compounds.  The Kraushaar et al. reference discloses that the dealumination of certain zeolites (MFI) is required for the insertion of other elements into the framework structure.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732